                                                              United States Bankruptcy Court
                                                                Northern District of Ohio
In re:                                                                                                                 Case No. 20-14103-jps
Rosa S. Braden                                                                                                         Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0647-1                                                  User: nbrow                                                                 Page 1 of 2
Date Rcvd: Sep 30, 2020                                               Form ID: 309I                                                             Total Noticed: 26
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 02, 2020:
Recip ID                   Recipient Name and Address
db                     +   Rosa S. Braden, 1526 E 172nd Street, Cleveland, OH 44110-2929
26699758              #+   Atlantic Credit & Finance, PO Box 13386, Roanoke, VA 24033-3386
26699759               +   Auto Site Inc, 3001 State Route 59, Ravenna, OH 44266-1653
26699760               +   Bernadette Miller, 19513 Mohican Avenue, Cleveland, OH 44119-2867
26699762               +   Cleveland Clinic, 9500 Euclid Avenue, Cleveland, OH 44195-0002
26699763                   Hertz Claim Center, PO Box 948339, Maitland, FL 32794-8339
26699766               +   Innovative Health Solutions, c/o Seeley Medical, 104 Parker Drive, Andover, OH 44003-9481
26699767               +   Midland Credit Management, 350 Camino De La Reina, Ste 100, San Diego, CA 92108-3007
26699769               +   New Family Physicians Associates, 5187 Mayfield Road, Ste 20, Cleveland, OH 44124-2466
26699770               +   Progressive Insurance Company, Box W33, 6300 Wilson Mills Road, Cleveland, OH 44143-2182
26699771               +   ROI, PO Box 549, Timonium, MD 21094-0549
26705264                   THE HUNTINGTON NATIONAL BANK, PO BOX 889424, CLEVELAND, OH 44101-8539
26699776                   UMR, PO Box 30541, Salt Lake City, UT 84130-0541

TOTAL: 13

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: rhlegal@aol.com
                                                                                        Sep 30 2020 22:34:00      Renee Heller, 14077 Cedar Road, Suite 101,
                                                                                                                  Cleveland, OH 44118
tr                     + Email/Text: number@trust13.com
                                                                                        Sep 30 2020 22:37:00      Lauren A. Helbling, 200 Public Square Suite 3860,
                                                                                                                  Cleveland, OH 44114-2322
ust                    + Email/Text: ustpregion09.cl.ecf@usdoj.gov
                                                                                        Sep 30 2020 22:36:00      Cynthia J. Thayer, US Department of Justice, 201
                                                                                                                  Superior Avenue, Suite 441, Cleveland, OH
                                                                                                                  44114-1234
26699761                   Email/Text: Bankruptcy_Unit@clevelandwater.com
                                                                                        Sep 30 2020 22:35:00      City of Cleveland Division of Water, PO Box
                                                                                                                  94540, Cleveland, OH 44101-4540
26699764               + Email/Text: bankruptcy@huntington.com
                                                                                        Sep 30 2020 22:37:00      Huntington Bank, 5555 Cleveland Avenue,
                                                                                                                  Columbus, OH 43231-4048
26699765                   EDI: IIC9.COM
                                                                                        Oct 01 2020 01:43:00      IC System Inc., 444 Highway 96 East, PO Box
                                                                                                                  64437, Saint Paul, MN 55164-0437
26711911               + EDI: MID8.COM
                                                                                        Oct 01 2020 01:43:00      Midland Funding LLC, PO Box 2011, Warren, MI
                                                                                                                  48090-2011
26699768                   Email/Text: Bankruptcy_Unit@clevelandwater.com
                                                                                        Sep 30 2020 22:35:00      NEORSD, PO Box 94550, Cleveland, OH
                                                                                                                  44101-4550
26701092               + EDI: PRA.COM
                                                                                        Oct 01 2020 01:43:00      PRA Receivables Management, LLC, PO Box
                                                                                                                  41021, Norfolk, VA 23541-1021
26699772               + Email/Text: Supportservices@receivablesperformance.com
                                                                                        Sep 30 2020 22:39:00      RPM, 20816 44th Ave W, Lynnwood, WA
                                                                                                                  98036-7799
26699773                   Email/Text: bknotices@snsc.com




           20-14103-jps             Doc 12          FILED 10/02/20                ENTERED 10/03/20 00:30:24                             Page 1 of 4
District/off: 0647-1                                               User: nbrow                                                            Page 2 of 2
Date Rcvd: Sep 30, 2020                                            Form ID: 309I                                                        Total Noticed: 26
                                                                                   Sep 30 2020 22:39:00     SN Servicing Corporation, 323 5th Street, Eureka,
                                                                                                            CA 95501
26699774                 EDI: NEXTEL.COM
                                                                                   Oct 01 2020 01:43:00     Sprint, Attn: Bankruptcy, PO Box 7949, Overland
                                                                                                            Park, KS 66207-0949
26699775                 EDI: RMSC.COM
                                                                                   Oct 01 2020 01:43:00     Synchrony Bank, ATTN: Bankruptcy Department,
                                                                                                            PO Box 965061, Orlando, FL 32896-5061

TOTAL: 13


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
cr              *+            PRA Receivables Management, LLC, PO Box 41021, Norfolk, VA 23541-1021

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 02, 2020                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 28, 2020 at the address(es) listed
below:
Name                             Email Address
Lauren A. Helbling
                                 ch13trustee@ch13cleve.com lhelbling13@ecf.epiqsystems.com

Renee Heller
                                 on behalf of Debtor Rosa S. Braden rhlegal@aol.com


TOTAL: 2




           20-14103-jps           Doc 12          FILED 10/02/20              ENTERED 10/03/20 00:30:24                         Page 2 of 4
Information to identify the case:
Debtor 1                 Rosa S. Braden                                                         Social Security number or ITIN    xxx−xx−2717

                         First Name    Middle Name   Last Name                                  EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name    Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court         Northern District of Ohio
                                                                                                Date case filed for chapter 13 9/9/20
Case number:          20−14103−jps



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                               About Debtor 1:                                              About Debtor 2:
1. Debtor's full name                          Rosa S. Braden

2. All other names used in the
   last 8 years
                                               1526 E 172nd Street
3. Address                                     Cleveland, OH 44110
                                               Renee Heller                                                 Contact phone (216) 691−0404
4. Debtor's  attorney
   Name and address
                                               14077 Cedar Road, Suite 101
                                               Cleveland, OH 44118                                          Email: rhlegal@aol.com

5. Bankruptcy trustee                          Lauren A. Helbling                                           Contact phone (216) 621−4268
     Name and address                          200 Public Square Suite 3860
                                               Cleveland, OH 44114−2321                                     Email: ch13trustee@ch13cleve.com

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed                                                                    9:00 AM − 4:00 PM
                                               United States Bankruptcy Court
     at this address.                          Howard M. Metzenbaum U.S. Courthouse
     You may inspect all records filed in      201 Superior Avenue                                          Contact phone 216−615−4300
     this case at this office or online at     Cleveland, OH 44114−1235
      www.pacer.gov
     www.ohnb.uscourts.gov                                                                                  Date: 9/30/20

                                                                                                                  For more information, see page 2




Official Form 309I                                      Notice of Chapter 13 Bankruptcy Case                                              page 1




      20-14103-jps                    Doc 12         FILED 10/02/20              ENTERED 10/03/20 00:30:24                          Page 3 of 4
Debtor Rosa S. Braden                                                                                                               Case number 20−14103−jps

7. Meeting of creditors
    Debtors must attend the meeting to     October 21, 2020 at 11:00 AM                                      Location:
    be questioned under oath. In a joint                                                                    341 meeting will be conducted remotely.
    case, both spouses must attend.                                                                         Please check the docket or with the case
    Creditors may attend, but are not      The meeting may be continued or adjourned to a                   trustee for procedures.
    required to do so.                     later date. If so, the date will be on the court
                                           docket.

                                           *** Valid photo identification required ***
                                           *** Proof of Social Security Number required ***
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 12/21/20
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                              not entitled to receive a discharge under
                                              U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                              debt excepted from discharge under
                                              11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 11/18/20
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 3/8/21
                                           claim:
                                                                                                                    Filing deadline: 7 days before the
                                           Deadline to File an Objection to Confirmation:                           confirmation hearing date.



                                           Deadlines for filing proof of claim:
                                           A proof of claim is a signed statement describing a creditor's claim. Effective February 1, 2019, the Electronic
                                           Proof of Claim (ePOC) filing program is available on the court's website for all users to file a Proof of Claim,
                                           Amended Proof of Claim, Withdrawal of Claim, and Supplement to a Claim. A login/password is not required to
                                           use ePOC. Parties not represented by an attorney and registered CM/ECF filers may use this service. Access
                                           and instructions for ePOC filing are available in the ECF and Case Info section of the court website at
                                            www.ohnb.uscourts.gov. Parties who would like to file a Proof of Claim manually may obtain a Proof of Claim
                                           form (Official Form B410) from the Forms page of the United States Court's website at www.uscourts.gov, or at
                                           any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                        Filing deadline:     30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           12/3/20 at 09:30 AM , Location: H.M. Metzenbaum Courthouse, 201 Superior Avenue, Courtroom #2B,
                                           Cleveland, OH 44114
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                           the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of
                                           a debt. However, unless the court orders otherwise, the debts will not be discharged until all payments
                                           under the plan are made. A discharge means that creditors may never try to collect the debt from the
                                           debtors personally except as provided in the plan. If you want to have a particular debt excepted from
                                           discharge under 11 U.S.C. § 523(a)(2) or (4), you must file a complaint and pay the filing fee in the
                                           bankruptcy clerk's office by the deadline. If you believe that the debtors are not entitled to a discharge
                                           of any of their debts under 11 U.S.C. § 1328(f), you must file a motion by the deadline.


Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                    page 2




      20-14103-jps              Doc 12           FILED 10/02/20                 ENTERED 10/03/20 00:30:24                               Page 4 of 4
